Citation Nr: 1648144	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-11 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code.

(The issues of entitlement to service connection for gastroesophageal reflux disease (GERD) and entitlement to an initial rating in excess of 30 percent for pansinusitis will be addressed in a separate decision)


REPRESENTATION

Appellant represented by:	Harold H. Hoffman, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 Vocational Rehabilitation decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded this appeal for additional development in April 2014.

The record in this appeal consists of a paper claims file and documents electronically stored in Virtual VA and the Veterans Benefits Management System.

The Veteran's appeal for entitlement to service connection for GERD and entitlement to an initial rating in excess of 30 percent for pansinusitis is the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing: Policies and Responsibility Assignments, 14(c)(10)(a).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, of the United States Code.  She contends that her amended Individualized Written Rehabilitation Plan, which she has completed, has not permitted her to achieve entry-level employability.

In its April 2014 remand, the Board directed the AOJ to provide the Veteran with notice as to the evidence necessary to substantiate the appeal; request that the Veteran complete an updated VA Form 28-1902w, Rehabilitation Needs Inventory; undertake any further development indicated by the Veteran's response; and then readjudicate the appeal in a supplemental statement of the case if the appeal remains denied.

In April 2014, the AOJ sent the Veteran a letter notifying her that she had been scheduled for a meeting with a VA vocational rehabilitation counselor in May 2014.  The letter explained the purpose of the meeting and what the Veteran should bring to the meeting.  The letter was also enclosed with a VA Form 28-1902w.  However, the letter did not explain the evidence necessary to substantiate the appeal.

In May 2014, the Veteran completed a VA Form 28-1902w.  A May 2014 letter reflects that the AOJ found the Veteran to be entitled to Chapter 31 vocational rehabilitation services because she has both an employment handicap and a serious employment handicap.  However, a decision as to feasibility was deferred.  A June 2014 letter informs the Veteran that her vocational rehabilitation program was being discontinued because she did not comply with the requirements for her next steps process.

The Board finds that the AOJ's actions following the April 2014 Board remand did not substantially complete the April 2014 Board remand directives.  Specifically, the AOJ did not provide the Veteran with appropriate notice concerning the information and evidence necessary to substantiate her appeal for entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code.  In addition, the AOJ did not fully readjudicate the appeal or issue a supplemental statement of the case to the Veteran and her representative.  Therefore, a remand is warranted to fully comply with the Board's April 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice concerning the information and evidence necessary to substantiate her appeal for entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, and VA's duty to assist her as set forth in 38 C.F.R. §§ 21.32 and 21.33 (2015).

2.  After completion of the above and any further development deemed necessary in view of the Veteran's response to the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether the benefit sought may be granted.  If any benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


